           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

UNITED STATES OF AMERICA                                  PLAINTIFF

V.                      No. 4:18-cv-788-DPM

BRITTANY ROSE                                          DEFENDANT
                              ORDER

     The government's unopposed motion for default judgment, NQ 6,
is granted. No hearing is needed.
     So Ordered.


                                                 Q
                                D.P. Marshall Jr.
                                United States District Judge
